COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Henry Townsend v. Leonard Nolan

Appellate case number:    01-18-00809-CV

Trial court case number: 1105175

Trial court:              County Civil Court at Law No. 4 of Harris County

        This Court dismissed this appeal for failure to make financial arrangements for the filing
of the clerk’s record.
        Appellant filed a motion to reinstate which the Court construed to be a motion for rehearing
and because it was filed within the 15-day period following the deadline, we construed it to include
an implied motion for extension of time to file the motion for rehearing. We granted the motion
for extension of time. The motion for rehearing did not present proof of payment for the clerk’s
record.
        By order dated June 18, 2019, this Court advised appellant that the motion for rehearing
would be denied unless appellant presented proof of payment for the clerk’s record. The county
clerk advised this Court that it had received payment and the clerk’s record was filed on July 8,
2019.
       A response was requested from the appellee but none was filed.
       This motion for rehearing is granted. This Court’s opinion and judgment of January 29,
2019 are withdrawn and the case is reinstated on the active docket. Appellant’s brief is due within
30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Peter Kelly___________________
                    Acting individually  Acting for the Court

Panel consists of Justices Lloyd, Kelly and Hightower.

Date: __August 20, 2019__